



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. John, 2016 ONCA 615

DATE: 20160808

DOCKET: C54442 & C55513

Sharpe, Watt and Brown JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jimmy John and Curt John

Appellants

James Lockyer, for the appellant Jimmy John

Brian Snell, for the appellant Curt John

Alex Alvaro, for the respondent

Heard: June 8 and 9, 2016

On appeal from the convictions entered on March 18, 2011
    and the sentences imposed on May 30, 2011 by Justice A.J. OMarra of the Superior
    Court of Justice, sitting with a jury.

Sharpe J.A.:

[1]

The appellant, Jimmy John, was convicted of second degree murder in the
    death of Dominic Shearer-Hanomansingh. The deceased was shot in the head during
    an altercation on a Toronto street in the presence of a large crowd
    participating in a Jamaica Day celebration. Jimmy John testified at trial. He
    admitted that he was present at the scene of the murder but denied that he was
    the shooter. No witness was able to identify Jimmy John as the shooter but DNA
    evidence on a knife found next to the deceased established that he had been
    stabbed by the deceased. The Crowns case rested on the evidence from the
    knife, Jimmy Johns flight from the scene and his evasive conduct following the
    shooting, and on the observations of five of the deceaseds friends who
    witnessed the shooting.

[2]

The co-appellant Curt John, Jimmy Johns cousin, was convicted of
    obstruction of justice following a joint jury trial. Both appellants appeal
    their convictions. While the Notices of Appeal seek leave to appeal the
    sentences, the sentence appeals were not pursued in written or oral argument.

[3]

Jimmy John raises several grounds of appeal. Curt John raises no
    additional issues and his appeal rests entirely on Jimmy Johns appeal. As all
    the arguments relate to Jimmy Johns appeal, I will refer to him as the
    appellant in these reasons.

FACTS

[4]

The deceased and two of his friends, Christopher Cambronne and Rashad
    Lewis, arrived at the scene of Jamaica Day celebrations on a Toronto street at
    about 10 p.m. on Saturday, July 26, 2008. The event was ending but hundreds of
    people crowded the sidewalks. The deceased and his companions encountered
    friends, Christopher Bingling, Archer Bingling, and Brandan Smith, who were
    passing out flyers to promote a party.

[5]

The deceased engaged in a scuffle with another man who had tried to grab
    the gold chain he was wearing around his neck. The other man pulled a gun and
    shot the deceased once in the head.

[6]

The appellant was arrested 12 days later and charged with second-degree
    murder.

[7]

The central issue at trial was identity. DNA on a baseball cap left at
    the scene of the shooting matched that of the appellant, as did the DNA of
    blood on the knife found next to the deceased. DNA found on the handle of the
    knife matched that of the deceased.

[8]

The deceaseds five friends witnessed the shooting but none were able to
    identify the shooter. Brandan Smith testified that two men came and stood close
    to the deceased. One of them approached the deceased, grabbed his chain and
    asked if it was real gold. The deceased replied are you stupid? and put the
    chain in his pocket. While their accounts varied in detail, the deceaseds
    friends testified that the deceased and the other man grabbed and pushed each
    other and struggled onto the roadway and then back to the sidewalk. The other
    man had the deceased in a headlock, and after the deceased was released, the
    other man pulled a handgun and shot the deceased in the head. None of them saw
    a knife nor did anyone see the deceased stab his assailant or anyone else. They
    gave varying descriptions of the shooter. The Crown argued these pointed to the
    appellant. The defence argued that they did not.

[9]

The scene following the shooting was chaotic. Brandan Smith saw the
    shooter run away with another man in the direction of Bicknell Avenue. He
    called 911, and gave the operator a false name because he was on probation and
    in violation of his curfew. Rashad Lewis testified that the shooter ran down
    Bicknell Avenue still wearing his baseball hat. A trail of blood along Bicknell
    Avenue did not match that of either the appellant or the deceased.

[10]

The appellant testified in his own defence and denied that he was the shooter.
    He admitted that he was at the scene of the shooting at the time it took place.
    He testified that he saw a scuffle on the street. As he walked by, a man was
    pushed into him. He pushed the man away and someone, possibly the same man,
    turned and stabbed him in the stomach. As he fell to the ground, he heard a
    gunshot. He fled the scene, and called his cousin Curt who later drove him to a
    hospital distant from the scene of the shooting. The appellant agreed to Curt
    Johns suggestion that he be identified to the hospital staff as Curt John. He
    gave a false explanation for the stab wound he had suffered. The appellant was
    on bail at the time of the shooting, which included a term of house arrest. He
    explained his flight from the scene and his deceptive conduct at the hospital
    as prompted by his fear of being found in breach of his bail conditions.

ISSUES

[11]

The appellant raises five grounds of appeal;

1)

The verdict was
    unreasonable;

2)

The trial judge
    erred by refusing to allow the appellant to call evidence that an unknown
    suspect had a motive to murder the deceased;

3)

The trial judge
    erred by failing to instruct the jury that a statement made by Curt John to his
    probation officer was inadmissible against the appellant;

4)

The trial judge
    erred in his instruction on identification evidence;

5)

The trial
    Crowns conduct vitiated a fair trial.

ANALYSIS

(1)

Unreasonable verdict

[12]

The appellant argues that the Crowns evidence suggested no more than a
    possibility that he was the shooter and that the evidence fails to meet the reasonable
    verdict threshold.

[13]

The appellant argues that the descriptions of the shooter offered by the
    Crowns witnesses were generic and contradictory. For convenience, I include in
    Appendix A a chart from the appellants factum that sets out the various
    observations and descriptions offered by the five witnesses.

[14]

The Crown contended that the eyewitness evidence pointed to the
    appellant as the shooter. Their general descriptions had many features in
    common that corresponded to the appearance of the appellant. They testified
    that the shooter was a black male with a medium or a muscular build, between
    the age of 19 and 25 and between 59 and 511 tall. Two witnesses testified
    the shooter had braided hair and several of them described a black baseball cap
    similar to that of the appellant.

[15]

The appellant points to some significant discrepancies in the
    descriptions. One witness did not know whether the shooter was black or white
    and another thought the shooters skin was darker. He denied wearing
    sunglasses, a bandana or grills on his bottom teeth, items that were observed
    by one or more of the witnesses.

[16]

The appellant also points to evidence that he submits is exculpatory.
    The Crown witnesses all described the colour of his shirt as black or dark, but
    the appellant was wearing a blood-soaked white shirt when he arrived at the
    hospital. One witness testified that the shooter still had his baseball cap as
    he fled, while the appellants hat was found on the ground at the scene of the
    shooting. DNA samples taken from the trail of blood along Bicknell Avenue, the
    direction that two witnesses saw the shooter run, did not match that of the
    appellant. The appellant submits that any one of these pieces of evidence
    excludes him as the shooter.

[17]

There certainly were weaknesses in the Crowns case, but I am not
    persuaded that the verdict was unreasonable. The appellant admitted that he was
    present at the scene and the eyewitness descriptions of the shooter lent some
    support to the Crowns case. While the appellant offered an explanation for his
    flight from the scene and his evasive conduct at the hospital, the
    after-the-event evidence was potentially inculpatory evidence the jury was
    entitled to consider.

[18]

In my view, the critical piece of evidence that takes this case above
    the unreasonable verdict threshold is the DNA on the knife that was found at
    the scene of the shooting. While the blood trail from the scene did not match
    the appellants blood, the DNA evidence leads to the virtually irresistible
    inference that the appellant was stabbed by the deceased. On the appellants
    own version of events, the stabbing took place at the same time as the
    shooting. This means that he must have been within close reach of the deceased,
    more or less at the moment the deceased was shot, in a struggle that all
    witnesses said involved only the deceased and the shooter.

[19]

The governing test is whether the verdict is one that a properly
    instructed jury acting judicially, could reasonably have rendered.
R. v.
    Corbett
, [1975] 2 S.C.R. 275, at p. 282;
R. v. Yebes,
[1987] 2
    S.C.R. 168, at p. 185;
R. v. Biniaris,
2000 SCC 15,
[2000] 1 S.C.R. 381, at para. 36.

[20]

In my view, when the evidence in this case is considered as a whole, it
    provided a basis upon which a properly instructed jury could reasonably
    conclude that the appellant was guilty of second degree murder.

(2)

Did the trial judge err by refusing to allow the appellant to call
    evidence that an unknown suspect had a motive to murder the deceased?

[21]

The Crowns theory was that Jimmy Johns motive to shoot the deceased
    was an attempt to rob him of his necklace.

[22]

The appellant applied for permission to lead evidence that an unknown
    third party suspect had a motive to murder the deceased. That application was
    based upon the following facts.

[23]

One of the Crown witnesses, Rashad Lewis, testified that shortly before
    the deceased was shot, a Jaguar drove by. The front passenger, who was wearing
    grills on his teeth, made eye-contact with the deceased. The deceased stated:
    Who is that guy? or Who was he looking at like that? Lewis testified that
    after the Jaguar had driven off, a number of men appeared on the scene and
    stood behind the deceased. One of them, who Lewis stated was wearing grills,
    stepped forward and grabbed the deceaseds necklace. It is unclear from the
    evidence whether the passenger of the Jaguar was the same person who engaged in
    a scuffle with the deceased.

[24]

The appellant sought to introduce evidence of the deceaseds involvement
    in another murder committed 17 days earlier, on the theory that the murder of
    the deceased was a revenge killing. The application was based upon a police
    synopsis of the other murder. A man was shot in the head and the deceased had
    been identified by several witnesses as having been one of the group of several
    males involved in the shooting. A confidential informant had provided
    information corroborating the fact that the deceased was the shooter.

[25]

The trial judge referred to the test for admission of third party
    suspect evidence: see
R. v. McMillan
(1975), 7 O.R. (2) 750 (C.A.),
    affd [1977] 2 S.C.R. 824;
R. v. Grandinetti,
2005 SCC 5, [2005] 1 S.C.R. 27, at para. 49
.
    He dismissed the application on the ground that [t]he evidence of a third
    party suspect, whether identified or not, must still be sufficiently connected
    by something in the circumstances of the crime to make the evidence of that
    persons involvement relevant and probative. The trial judge further held that
    the prejudicial effect of the proposed evidence would outweigh any probative
    value it had. He identified two sources of prejudice. First, there was a great
    potential for the jury to misuse such evidence to conclude that the deceased
    deserved what happened to him. Second, calling evidence concerning another
    murder could confuse the issue, open collateral matters, distract the jury and
    unnecessarily prolong the proceeding, and lead to conjecture, speculation and
    impermissible reasoning.

[26]

On appeal, the appellant relies on the decision of the Supreme Court of
    Canada in
R. v. Grant
, 2015 SCC 9, [2015] 1 S.C.R. 475, handed down
    after the trial in this case. In
Grant
, the appellant was charged with
    the abduction and murder of a young girl. The Supreme Court held that he was
    entitled to lead evidence of a very similar murder committed eight months later
    while he was in custody and could not therefore have committed. The second
    murder also involved the abduction and murder of a young girl. The
modus
    operandi
and various other pieces of physical evidence indicated that, in
    all likelihood, the same person had committed both crimes. The Supreme Court
    rejected the proposition that the test for admission of evidence of a known
    third party suspect applied where the suspect was unknown. The appellant
    submits that as the trial judge applied the known third party suspect evidence
    test, his ruling cannot stand.

[27]

In my view, there was insufficient evidence to satisfy the threshold
    identified in
Grant
for the admission of evidence of motive on the
    part of an unknown third party suspect. While the Supreme Court held that cases
    involving unknown third party suspects had to be approached differently, it
    maintained the requirement for a logical nexus between the two offences. In
Grant
,
    the nexus was satisfied by the similarities between the two offences. The court
    stated, at para. 28:

This focus on the similarities between the
    offences is not a formulation of a new, categorical test. Rather, it reflects
    the principles underlying
Grandinetti
which play out differently in
    different factual contexts. Like known third party suspect evidence, in the
    absence of some nexus with the alleged offence, unknown third party suspect
    evidence will constitute mere speculation (
R. v. McMillan
)
. Unless the circumstances and
    similarities to the other offence are sufficient to suggest that the same
    individual committed both crimes, unknown third party suspect evidence will not
    be logically relevant. [Citations omitted.]

[28]

Assuming, for the sake of argument, that the appellant could have led
    evidence to establish that the deceased was the shooter in the prior murder,
    there was an insufficient evidentiary basis to establish a connection between
    that murder and the murder of the deceased. I agree with the submission of the
    Crown that any connection between the prior murder, the Jaguar, and the group
    of men who arrived at the scene was entirely speculative. There was no evidence
    as to the identity of the men in the Jaguar, no evidence that they had any
    connection with the prior murder, and no evidence that they were implicated in
    the murder of the deceased. The situation is quite unlike that in
Grant
where
    the striking similarity between the two murders established a strong likelihood
    that the same person had committed both murders.

[29]

Accordingly, I would not give effect to this ground of appeal.

(3)

Did the trial judge err by failing to instruct the jury that a statement
    made by Curt John to his probation officer was inadmissible against the
    appellant?

[30]

The Crown called Curt Johns probation officer as a witness. She
    testified that Curt John told her that he was with his cousin Jimmy the entire
    evening of the homicide. At another meeting, he told her that he was with Jimmy
    the night the murder happened and that Jimmy had done nothing wrong. At a third
    meeting, he told her that he and Jimmy knew what had happened and he repeated
    that Jimmy was innocent. Curts trial counsel cross-examined the probation
    officer but the appellants did not.

[31]

The appellant testified that Curt was not with him at the time he was
    stabbed. Crown counsel cross-examined the appellant, suggesting that Curt was
    present at the scene.

[32]

In her closing address, Crown counsel referred to the probation
    officers evidence that Curt had told her he was with the appellant the entire
    evening murder. She emphasized the fact that according to the probation
    officer, Curt John had used the words the entire night.

[33]

In his jury instructions, the trial judge reviewed Curt Johns
    statements to the probation officer when dealing with the charges against Curt
    John. At no point did the trial judge instruct the jury that Curt Johns
    out-of-court statements were inadmissible against the appellant. Nor did
    counsel seek such an instruction or object to its absence after the charge had
    been given.

[34]

On appeal, the appellant submits that the lack of a limiting instruction
    caused him considerable prejudice. His evidence was that he went to the scene
    of the shooting alone and that no one was with him when he was stabbed and the
    shooting occurred. He further testified that he left the scene alone and later
    called his cousin Curt for assistance. The appellant submits the jury could
    well have concluded on the basis of Curt Johns out-of-court statements that
    the two were at the scene of the shooting, that the appellant had lied when he
    told the jury he was alone, and that he was trying to cover up a significant
    element of his motive or the nature of his participation in the events that led
    up to the shooting.

[35]

The respondent Crown does not dispute the proposition that Curt Johns
    out-of-court statement was inadmissible against the appellant. See
R. v.
    Parberry
(2005), 202 C.C.C. (3d) 337 (Ont. C.A.), at paras. 28-30;
R.
    v. Suzack
(2000), 141 C.C.C. (3d) 449 (Ont. C.A.), leave to appeal
    refused, [2000] S.C.C.A. 583, at para. 117: when the Crown leads evidence of a
    statement made by one accused, the jury must be told that the statement is
    admissible only against the maker of the statement and cannot be considered in
    determining the co-accuseds culpability.

[36]

The respondent Crown argues, however, that the trial judge did not err
    by failing to give a limiting instruction in the circumstances of this case.
    Trial counsels failure to cross-examine the probation officer or to request a
    limiting instruction indicates that the possible adverse inferences suggested
    by the appellant on appeal were far from obvious at the trial.

[37]

It is my view that despite trial counsels failure to request one, it
    would have been preferable had the trial judge given a limiting instruction.
    Curt Johns out-of-court statements contradicted the appellants evidence on a
    significant point. The appellants credibility was crucial to the success of
    his defence and the jury should have been told not to consider inadmissible
    evidence when assessing the appellants version of events.

[38]

On the other hand, in the portion of his instruction dealing with Curt
    Johns out-of-court statements, the trial judge was clearly dealing with the
    charges against Curt John. The fact that the appellants trial counsel did not
    request a limiting instruction suggests that the significance attached to this
    evidence on appeal was not apparent at the trial.

[39]

I conclude, accordingly, that standing on its own, this error did not
    give rise to a substantial wrong or miscarriage of justice.

(4)

Did the trial judge err in his
    instruction on identification evidence?

[40]

As I have indicated, none of the Crown witnesses had a clear view of the
    shooter and none of them were able to identify the appellant as the shooter or
    to provide other than general and generic descriptions of the man who shot the
    deceased. The descriptions by the five witnesses were also not entirely
    consistent.

[41]

In her closing address, the trial Crown reviewed the eyewitness evidence
    and repeatedly suggested that it matches the appellant. Indeed at one point
    she even stated that it matches identically to Mr. Jimmy John.

[42]

I agree with the appellant that the Crown was overstating the probative
    value of the eyewitness evidence. It fell well short of evidence positively
    identifying the appellant as the shooter.

[43]

The more difficult question is whether the trial judge gave the jury
    appropriate guidance on the pertinent legal principles they should apply in
    assessing the eyewitness evidence.

[44]

The trial judge did not give the standard caution on the frailties of
    eyewitness identification evidence, no doubt because no witness positively
    identified the appellant as the shooter. In the pre-charge conference, the
    appellants trial counsel asked for the usual caution regarding identification
    by eyewitnesses. The trial judge observed that it would be misleading to the
    jury to give a standard charge on eyewitness identification when there is no
    eyewitness identification. Defence counsel did not take issue with that
    proposition and made no objection on this point after the charge was
    delivered

[45]

While the trial judge stated in his charge that the Crowns case
    depends to a large extent upon the eyewitness testimony, I do not accept the
    appellants submission that he endorsed the Crowns characterization of the
    evidence or that the jury would have understood that the trial judge agreed
    that the eyewitness evidence amounted to a positive identification of the
    appellant as the shooter.

[46]

While he did not give the standard caution, he did provide the jury with
    considerable guidance on how to assess the evidence the Crown relied on. He
    began with the following general caution:

Eyewitness testimony is an expression by a witness of his or
    her belief or impression of what was seen. It is quite possible for an honest
    witness to make a mistake about what he or she observed. Honest people do make
    mistakes. An apparently convincing witness can be mistaken. So can a number of
    apparently convincing witnesses.

[47]

He then instructed the jury to consider the circumstances in which the
    witnesses made their observations: matters such as the length of time they saw
    the shooter, the visibility, distance, lighting and any distractions. He
    instructed the jury to consider matters such as how specific and consistent the
    descriptions were. He then provided a detailed review of the evidence of each
    of the eyewitnesses. In his review of the positions of the parties, the trial
    judge repeated that it was the Crowns position that the description of the
    shooter matches the appellant but he also reminded the jury that the defence
    position was that there was no eyewitness identification and the Crowns case
    was dependent on the inconsistent and hugely differing accounts of five
    eyewitnesses.

[48]

While I agree with the appellant that the Crowns characterization of the
    eyewitness evidence as matching identically to Mr. Jimmy John was excessive,
    I am not persuaded by the submission that the trial judge was required to list
    all the frailties in the eyewitness evidence or to instruct the jury that it
    had little, if any, probative value. As no witness identified the appellant as
    the shooter, the standard caution on eyewitness identification evidence was not
    required. Indeed, as the trial judge observed, such an instruction would have
    been misleading. Moreover, as there was other evidence implicating the
    appellant, the Crowns case did not depend solely upon the identification
    evidence. As such, this is a case where the trial judge must be accorded
    considerable latitude in determining the nature of the caution to be given:
R.
    v. Yigzaw
, 2013 ONCA 547, 301 C.C.C. (3d) 266, at para. 49.

[49]

The problem with eyewitness identification evidence is that it appears
    to be compelling while judicial experience reveals it to be fraught with
    difficulty. It is for that reason that a special caution is required. The
    evidence in this case did not pose a similar or analogous problem. Various
    witnesses gave various descriptions and it was for the jury to decide whether
    they were sufficient to establish that the appellant was the shooter. It would
    have been apparent to the jury that while the Crown contended that the evidence
    pointed to the appellant, the defence argued that the evidence was too general
    and too inconsistent to establish the appellants guilt. The trial judge
    explained those positions to the jury and I am not persuaded that he was
    required to provide the sort of searching critique now advocated by the
    appellant.

[50]

Accordingly, I would not give effect to this ground of appeal.

(5)

Did the trial Crowns conduct
    vitiate the fairness of the trial?

[51]

The appellant submits that improper conduct by the trial Crown undermined
    his right to a fair trial. The appellant points to several instances of Crown
    misconduct that I will review in turn. I will also set out the corrective
    instructions given by the trial judge. At the conclusion of that review, I will
    consider whether the trial judges corrective instructions taken as a whole were
    adequate to ensure the appellants right to a fair trial and whether the trial
    judge erred by refusing to grant the appellants mistrial application.

(i)

Suggestion made in cross-examination that the appellant needed to call
    evidence to confirm his evidence.

[52]

Dennis Alexander, the appellants distant cousin, was in the vehicle
    with Curt John that picked up the appellant after he was stabbed. In her
    cross-examination of the appellant, the trial Crown planted the idea with the
    jury that if the appellants story were true, he could call Alexander to verify
    it:

Q. Dennis Alexander would be able to verify your story of what
    you were wearing that day and who was with him that day, correct, sir?

A. Yes he would be able to do that.

Q. He is your distant cousin?

A. Yes.



Q. So somebody would be able to find him, correct?

A. Yes.

Q. And he is the person who could come back and come forth to verify
    your story?

A. Yes.

[53]

Neither the trial Crown nor the respondent Crown on this appeal sought
    to justify this as a proper line of questioning. There is no obligation on an
    accused person to call evidence. The implication of the Crowns line of
    questions undermined the fundamental principle that there is no onus on the
    accused to prove his innocence and that the onus of proving the case beyond a
    reasonable doubt rests upon the Crown throughout. The trial judge accepted
    defence counsels objection that this line of questioning was improper and
    agreed that a corrective instruction was required. In his charge to the jury,
    he stated:

Let me give you a specific direction at this point to make
    clear where the onus lies and never shifts. At one point in the
    cross-examination of the accused Jimmy John, it was implied by a question asked
    by the Crown that he could have called evidence to corroborate his story in
    part. It was suggested to him that his distant cousin Dennis Alexander, who was
    with him in the white SUV after the shooting and at the hospital, would be able
    to verify his story of what he was wearing that day and who he was with. You
    are to disregard the question and suggestion that the accused could have called
    evidence to corroborate his evidence. There is no obligation on the part of an
    accused to call any witnesses. The decision to call or not to call evidence is
    generally that of counsel. You are to decide the case only on the basis of the
    evidence that was called and not speculate as to the content of evidence that
    was not called. There is no onus on the accused to prove his innocence. The
    onus of proof rests on the Crown throughout to prove guilt beyond a reasonable
    doubt. This onus or burden never shifts to the accused.

[54]

I do not agree with the appellants contention that this correction was
    problematic because the trial judge told the jury that the decision to call or
    not to call evidence is
generally

that of counsel (emphasis
    added). While that phrase was perhaps unnecessary, it did not undermine the
    strong language in the corrective instruction that the appellant had no
    obligation to call any evidence and further, that the jury had to reach its
    decision only on the basis of the evidence called, and not speculate on the
    evidence that was not called.

[55]

Nor do I agree that in the context of this case, the way he formulated
    his
W.D.
instruction diluted his corrective instruction. The trial
    judge said:

If you believe Mr. Johns evidence
supported by other
    defence evidence

that he did not commit the offence charged, you
    must find him not guilty. Even if you do not believe Mr. Johns evidence
supported
    by other defence evidence
, if it leaves you with a reasonable doubt about
    his guilt, you must find him not guilty. Even if Mr. Johns evidence
supported by other evidence

does
    not leave you with a reasonable doubt of his guilt, you may find him guilty
    only if the rest of the evidence that you do accept proves his guilty of the
    offence beyond a reasonable doubt. [Emphasis added.]

[56]

As the defence called no other
viva voce
evidence than the
    appellants, it would perhaps have been preferable not to say supported by
    other defence evidence. However, I do not agree that the language used by the
    trial judge, when read in the context of the entire charge which made extensive
    reference to the onus of proof on the Crown, suggested any obligation on the
    appellant to call evidence.

(ii)

Crowns closing address

[57]

At the conclusion of Crown counsels closing address, the defence
    applied for a mistrial. The trial judge dismissed that motion and ruled that
    the Crowns closing was not so improper as to render the trial unfair or
    unsalvageable through corrective instructions. There were several objectionable
    features to the Crowns closing argument.

(a)

Allegation that the appellant tailored his testimony

[58]

In her closing argument to the jury, the Crown strongly suggested that
    the appellant had tailored his evidence to answer the Crowns case. She
    contrasted the appellant, whom she said first told his story two and one half
    years after the incident, with that of the five civilian Crown witnesses who
    had been interviewed by the police immediately after the incident. Those
    witnesses, she stated, did not tailor their evidence as they had no idea what
    the significance of their evidence is, they had no idea what other pieces of
    evidence that police have or have not collected in this trial. Their
    situation, she stated, was unlike that of the appellant who has heard the
    evidence before he testified  when he did testify he certainly had the
    knowledge of what the evidence in this case is.

[59]

She repeated throughout her closing address the suggestion that the
    appellant had tailored his evidence to answer the Crowns case, in particular,
    the DNA evidence placing him at the scene of the crime. She stated:

But, look at the evidence he was confronted with. Its not just
    the civilians, but he was confronted with the scientific evidence that the
    probability of Mr. Jimmy John or his hat being at the scene, the improbability
    of coincidence was in billions. So the explanation that he gives you, is that
    its innocuous, very simple, that he left his home, he ended up at the location
    of Bicknell Avenue and Eglinton Avenue with a view to meeting his cousin.



So I would respectfully submit, ladies and gentlemen, Mr. Jimmy
    John, when confronted with overwhelming scientific DNA evidence, this is the
    story he conjured up, its simple, but I would respectfully submit its
    incredulous [sic] and not worthy of belief because it defies common sense and logic.

[60]

In my view, trial Crowns submissions violated the well-established
    principle prohibiting allegations that an accused person has tailored his
    evidence after receiving Crown disclosure or after hearing the Crowns evidence
    at the preliminary inquiry or at trial, absent evidence of recent fabrication
    and there was nothing in the record to support recent fabrication:
R. v.
    Peavoy
(1997), 34 O.R. (3d) 620 (C.A.), at p. 625. As Borins J.A. stated
    in
R. v. Marshall
(2005), 77 O.R. (3d) 81, at para. 71: an accuseds
    constitutional right to this disclosure cannot be allowed to become a trap.

[61]

An accused person is entitled to remain silent and to hear the Crowns
    case before deciding whether to give evidence or how to respond. The Crowns
    suggestion that the appellant was giving his story for the first time at trial
    amounted to an attack on his right to silence. The Crown was inviting the jury
    to disbelieve the appellant because he chose to exercise his constitutional right
    to silence and to have the Crown lead its case against him before responding.

[62]

Trial Crowns response to the appellants mistrial application was that
    she had not intended to suggest that the appellant had tailored his evidence,
    that she had not used the word tailored, and that she was only saying that
    this is the explanation that [the appellant was] giving in light of the DNA
    evidence. This, in my view, comes dangerously close to an unintended admission
    that she was urging the jury to find the appellant had tailored his evidence,
    particularly when combined with her repeated suggestion that the Crown
    witnesses had not tailored their evidence.

[63]

As I have indicated, the trial judge dismissed the mistrial application,
    but he did give the following corrective instruction in relation to the Crowns
    allegation of tailoring:

There is a specific direction that I must give you as a result
    of a suggestion made to you in the Crowns address to you on the assessment of
    credibility with respect to the accused Jimmy John as it related to Crown
    witnesses. It was suggested that you could assess the accuseds credibility, in
    part, on the basis that before he testified he had knowledge of the evidence
    against him. The imputation was that he had the opportunity to tailor his
    evidence, and potentially impugn the conduct of counsel. There was nothing
    improper in the presentation of the defence. You must not use the fact that the
    defence and the accused was aware of the case he had to meet as a basis or
    factor to consider in assessing the accuseds credibility. I am instructing you
    to ignore this aspect of the Crowns closing remark to you. All accused have a
    right and entitlement in law to know the case against him or her. It is a right
    in law to know all the evidence the Crown seeks to rely on and does rely on in
    the case against him or her before deciding whether to answer it. Remember, an
    accused does not have to present evidence or to testify. The onus of proof
    beyond a reasonable doubt always remains with the Crown. If an accused chooses
    to testify, you can assess his evidence and credibility as you would assess all
    other witnesses using the same factors outlined earlier. As with any witness
    you can assess his evidence in light of all other evidence given on the trial, both
    witness testimony and exhibits. However, you are not permitted to assess his
    evidence on the basis that he was aware of the case, the evidence against him 
    to which he has a right. It would be improper to do so and I direct you in the
    strongest terms to disregard the Crowns suggestion and not to do so.

[64]

I do not accept the appellants argument that the instruction could not
    cure the damage done by the Crowns address. The trial judge instructed the
    jury, in very strong terms, that they were to disregard any suggestion that the
    appellant had tailored his evidence.

(b)

Claim that Brandan Smith cooperated with the police

[65]

Brandan Smith made a call to 911 after the shooting. He gave a false
    name and then fled the scene. There was no evidence as to when, if ever, he
    spoke to the police after making the 911 call. Like the appellant, Brandan
    Smiths presence at the scene was in breach of a court order. The Crown chose
    to contrast Brandan Smiths supposed conduct with that of the appellant to put
    the appellants explanation of his post-event conduct in a bad light.

[66]

The Crown emphasized how Brandan Smith and the other Crown witnesses
    gave early statements to the police, before they could collude or tailor their
    evidence. Despite the lack of evidence, the Crown painted Smith as one who had
    immediately taken steps to correct the false name he gave to the police:

Now after Brandan Smith initially, as I said, gave the wrong
    name [in the 911 call], look at the subsequent steps that he took. He was
    contacted by the police, he cooperated with the police. He did not continue to
    maintain a false name. His concern was not the fact that he was breaching a
    house arrest condition.



Brandan Smith, despite having a house arrest condition, despite
    being on probation, was unconcerned, cooperated with the police immediately
    after.

[67]

She contrasted Smiths use of a false name and immediate correction with
    the appellants use of a false name at the hospital:

And ladies and gentlemen, you will quickly see that the two
    scenarios are completely different and there is only one reason, because Jimmy
    John was attempting and continue [sic] to maintain a falsifying name and took
    the steps because he had committed the actual murder.

[68]

The trial judge gave no specific corrective instruction in relation to
    the Crowns misstatement of the evidence in relation to Brandan Smith. However,
    this submission did not form a very significant part of the Crowns closing.
    The trial judge did give the standard general caution that the jury was to
    ignore anything said in both closing addresses not supported by the evidence. 
    I am not persuaded that more was required to correct the misstatement in the
    Crowns closing.

(c)

Crowns treatment of Christopher Cambronnes Actions at the Scene

[69]

The Crown witnesses gave conflicting accounts as to whether Christopher
    Cambronne intervened in the fight between the deceased and the shooter. Cambronne
    testified that he had not intervened. Rashad Lewis testified that Cambronne
    intervened. Archer Bingling testified in chief that no one intervened but said
    in cross-examination that he thought that Cambronne had intervened. Christopher
    Bingling mentioned in chief that Cambronne was going to try to part [the
    scuffle], but in cross-examination said that Cambronne did not intervene.

[70]

In her closing, the Crown misstated the evidence, and suggested that
    Cambronne denied intervening because he saw the shooter and did not want to
    identify him. She stated:

Rashad Lewis, Christopher Bingling, Archer Bingling, they
    described one person. They described that it was Chris Cambronne who tried to
    intervene because they could see from the left side and they also recognized,
    its not counsel suggested that they could have been mistaken, because Chris
    Cambronne was wearing a white shirt. Respectfully, ladies and gentlemen, they
    were very adamant. Rashad Lewis, you heard when Mr. Girvan suggested to him,
    is it fair that someone else could have been intervened? [sic] He maintained,
    no it was not fair, it was Chris Cambronne. Archer Bingling, when it was
    suggested to him, Could anyone else? and he said, No, I recognized Chris
    Cambronne. And Chris Bingling, again gave the same testimony, that he saw
    Christopher Cambronne attempting to intervene.

[71]

After giving this distorted version of the evidence, the Crown went on
    to offer a speculative and highly prejudicial theory as to why Cambronne denied
    intervening:

Perhaps he had a very good look at the shooter, if he in fact
    intervened, as Archer Bingling, Chris Bingling, Rashad Lewis claimed, but he
    would have been in a position, if he intervened he was the only one close
    enough to see the shooters face, he is the only one who doesnt give any
    description. And again, is it so unusual that the one person who remains silent
    is the person who could identify the shooter, that in face of what he observed
    the consequences were to his friend before his eyes on the part of the shooter,
    that he doesnt want to give any details, and if he doesnt want to give any
    detail he certainly would not be admitting to intervening in the fight, or
    attempting to intervene, or even getting anywhere near close to the fight.

[72]

She told the jury that the fact that Cambronne had intervened was the
    only conclusion you can reach because there are three people who know him, and
    what possible reason would they have for suggesting that it was Chris Cambronne.
    She proceeded to use the apparent certainty of Cambronnes intervention to
    discredit the appellants evidence that no one intervened and to insist that
    the logical explanation for Cambronnes denial was that he does not want to
    describe anything about the shooter including that it was a male person. That
    proposition was never put to Cambronne in cross-examination. The Crown was
    implying that Cambronne knew the shooters identity and was afraid to reveal
    it. Defence counsel objected and the trial judge ruled that the following
    corrective instruction was required:

In the Crowns closing address she suggested that Cambronne
    testified he did not intervene contrary to other witnesses who said he did
    intervene, because he may have had a reason. You were invited to speculate that
    Cambronne may have had a reason for having said he did not. There is no
    evidence that such was the case. It was never raised with him. You are not to
    speculate. Consider only the evidence on the trial and nothing else.

[73]

In my view, the trial judge fairly considered this aspect of the Crowns
    closing and gave a proper corrective instruction clearly warning the jury not
    to accept the Crowns invitation to speculate.

(d)

The burden of proof

[74]

In her closing, Crown counsel said the following in relation to the
    burden of proof:

Now, you have heard the phrase and the term, reasonable
    doubt.  However, I will remind you that it means the exact same thing whether
    you hear it once or fifty times. And furthermore, it is a standard of proof
    which applies to each and every person charged with a criminal offence in
    Canada, and as I am certain that you all know, using the same standard,
    hundreds, if not thousands of people are convicted of criminal cases every
    year, so it is clearly not an insurmountable burden.

[75]

I find it difficult to read this comment as other than an attempt by the
    Crown to diminish or minimize the concept of reasonable doubt and the onus of
    proof on the Crown. Defence counsel objected and the trial judge instructed the
    jury that if the trial judge told the jury that what might have happened in
    previous cases was not relevant and that if Crown counsels comments suggested
    a lower standard of proof than I have described to you, you are to ignore her
    remarks.

(e)

The lighting incident

[76]

One of the Crown witnesses, Archer Bingling, described the shooters
    baseball cap to the police as silver in colour. At the trial he described it as
    dark in colour with some shiny areas. He was unable to say if it had a logo.
    Binglings description of the hat did not fit the Crowns theory that the
    appellant, wearing a black and gold Chicago White Sox hat, was the shooter.
    During her address, the Crown asked the court staff to lower the lighting in an
    attempt to explain why Bingling might have wrongly described the hat. This was
    clearly an inappropriate attempt to lead evidence. There was nothing to suggest
    that the dimmed lighting in the court room corresponded with that at the scene
    of the shooting. Defence counsel objected and the trial judge instructed the
    jury to ignore the demonstration.

(iii)

Assessment of the overall effect of the improprieties in the Crowns
    conduct

[77]

The Crown is entitled to argue its case forcefully but, in the often
    quoted words of Rand J. in
R. v. Boucher,
[1955] S.C.R. 16, at p. 24:
    The role of the prosecutor excludes any notion of winning or losing; his
    function is a matter of public duty. It is to be efficiently performed with an
    ingrained sense of the dignity, the seriousness and the justness of judicial
    proceedings. The Crown is afforded considerable latitude when making a closing
    address: see
R. v. Baltrusaitis
(2002), 58 O.R. (3d) 161 (C.A.). But
    forceful advocacy has clear limits and in making closing submissions, the Crown
    should not  engage in inflammatory rhetoric, demeaning commentary or sarcasm,
    or legally impermissible submissions that effectively undermine a requisite
    degree of fairness:
R. v. Mallory,
2007 ONCA 46, 217 C.C.C. (3d) 266,
    at para. 340.

[78]

In my opinion, the trial Crown fell below the expected standard of
    propriety and fairness conduct in this case. I find two aspects of her conduct
    disturbing. The first is the number of transgressions. This is not a case where
    the Crown slipped and stepped over the line on one occasion. The trial judge
    found it necessary to give corrective instructions on five different points.
    The trial Crown did not take serious issue with the need for those
    instructions, nor does the Crown on appeal.

[79]

My second concern is that the Crowns improper conduct targeted
    fundamental procedural rights of the appellant. In her cross-examination of the
    appellant, she undermined the principle that there is no onus on the accused to
    prove his innocence. In her closing address to the jury, she belittled the
    beyond a reasonable doubt standard and she unfairly attacked the credibility of
    the appellant because he had exercised his constitutional right to remain silent
    until he heard the Crowns case in open court. And to make matters even worse,
    the trial Crown made submissions to the jury that were unsupported by the
    evidence.

[80]

This brings me to the difficult question of whether the corrective
    instructions given by the trial judge were sufficient to cure the problems
    created by the Crowns inappropriate conduct and sufficient to preserve the
    appellants right to a fair trial.

[81]

The appellant does not take serious issue with the adequacy of any of
    the corrective instructions but contends that when considered cumulatively, the
    trial Crowns conduct did undermine the appellants right to fair trial.

[82]

To accept this submission, I would have to conclude that the trial judge
    erred in dismissing the appellants mistrial application. After considerable
    reflection and with some hesitation, I conclude that the trial judge did not so
    err. As this court has held in many occasions, a mistrial is a remedy of last
    resort and other less drastic remedies must be considered and rejected before a
    mistrial is granted. Moreover, the trial judge is in the best position to
    assess the situation and to decide upon the impact of the Crowns misconduct on
    the accuseds right to a fair trial. The determination whether to grant a
    mistrial is a matter that falls squarely within the trial judges discretion.
    This court will only interfere where it concludes that the trial judges
    decision is clearly wrong or based upon some erroneous principle: see
R. v.
    Chiasson
, 2009 ONCA 789, at para. 14;
R. v. A.G
., 2015 ONCA 159,
    124 O.R. (3d) 758, at para. 50.

[83]

Applying that standard of review to the case before me, I can identify
    no erroneous principle in the decision of the trial judge and, at the end of
    the day, I cannot say that he was clearly wrong in concluding that the
    situation could be remedied by the strong corrective instructions he delivered.

DISPOSITION

[84]

For these reasons, I would dismiss Jimmy Johns conviction appeal. It
    follows that I would also dismiss Curt Johns conviction appeal. I would also
    refuse leave to appeal the sentences imposed by the trial judge.

Released: August 8, 2016

Robert J. Sharpe
    J.A.

I agree David Watt
    J.A.

I agree David Brown
    J.A.


Appendix A



Wit
n
ess

V
antage

P
o
int

D
esc
r
ip
t
ion
o
f the

G
u
n
man

D
esc
r
ip
t
ion
o
f the
G
u
n
m
a
n
s

C
lot
h
ing



C
hris
t
op
h
er

C
ambron
n
e



A
bout

20

fe
e
t

from

dece
a
sed
w
hen he
h
eard

t
h
e
g
unshot



a cro
w
d

of
p
eop
l
e
w
as c
l
ose

to

the fi
g
ht.



D
id
          not

r
e
ca
l
l

the
m
a
n
s

race

or

e
t
h
n
i
c
it
y
,
w
he
t
her he was
b
lack

or
w
h
i
t
e
- s
k
inned



could

not

t
e
ll

if
i
t

w
as a
m
an
          or

a wo
m
an



t
he
p
e
r
s
on
w
as

po
s
s
i
b
ly
          ta
l
l
e
r

than

the

de
c
eas
e
d
          (ac
c
or
d
ing

to

C
a
m
bronne, the
d
ece
a
sed
wa
s
5
9
o
r 510

;

i
n f
a
c
t
,

he
          was 511

)



did
          n
o
t

s
e
e
t
he
g
un
m
a
n
s
          face.



D
a
r
k

c
l
o
t
hin
g
,
w
hich

s
ee
m
ed

bul
k
y

as
i
f

w
e
a
r
i
ng

a hood
i
e



did
          n
o
t

r
e
m
e
m
ber

if

the
g
u
n
m
an
          had an
y
thing

on
h
i
s head



m
a
y

ha
v
e
          been wea
r
ing

a

da
r
k

sh
i
r
t
.



C
hris
t
op
h
er



8
-
10 feet

away

(
o
r



B
lack

m
a
l
e



B
lack

f
i
t
t
ed
          b
a
seb
a
ll

cap

w
ith



B
i
n
g
l
ing

a
l
it
tle
m
or
e
)



a
          pop
u
lar

sp
o
rts

lo
g
o
i
n,

he





during

t
h
e



5

10

 60
o
r
          an

i
n
ch

thou
g
ht, a w
h
i
t
e c
o
lo
u
r.





exchan
g
e b
e
t
w
e
e
n

ta
l
l
e
r;

sa
m
e he
i
g
ht

o
r
t
a
l
ler

(
B
in
g
ling

p
i
c
k
ed
t
he





the
d
ece
a
sed

and

than

the
d
ec
e
a
s
ed

A
ppe
l
l
an
t
s

hat

up
f
rom

the



the
g
un
m
an



g
round at

the

sce
n
e
a
f
t
er

t
h
e







m
ed
i
um

build, a
l
a
r
g
er

shoo
t
in
g
.

H
e
          su
b
seq
u
en
t
ly

saw





C
a
m
bronne was

bu
i
l
d
          t
h
an
t
he

s
k
inni
e
r

a
g
old and
b
l
a
ck

hat

i
n t
h
e



be
t
w
e
e
n him

and

dece
a
sed

newspa
p
e
r
)



the

fi
g
ht











O
nly

saw

the

ri
g
ht

s
i
d
e
          of



black

f
i
t
ted
c
a
p





did
          n
o
t

s
e
e
t
he

the
m
ans

fa
c
e and
n
ot

v
e
r
y





w
hole
          e
v
e
n
t;

n
e
v
er

c
l
e
a
rl
y
.



black

sh
o
r
t
-
s
l
ee
v
ed
t
-
sh
i
r
t

and



saw

a
g
un

black

sh
o
r
t
s or

p
a
n
ts





oth
e
r pe
o
ple

th
e
re



g
u
n
m
an
          was not

we
a
r
ing



w
it
h
in t
o
uc
h
ing

an
y
thing

w
hi
t
e



di
s
tan
c
e
          of

the





fi
g
ht.



no
          ban
d
ana, no

sun
g
l
a
s
se
s
.







Wit
n
ess

V
antage

P
o
int

D
esc
r
ip
t
ion
o
f the

G
u
n
man

D
esc
r
ip
t
ion
o
f the
G
u
n
m
a
n
s

C
lot
h
ing



A
rcher

B
ing
l
ing



B
e
t
w
een

10 and



B
lack

s
k
in
(
d
a
rker

than



D
a
r
k

sho
rt
-
s
l
ee
v
ed

t
-
sh
i
rt
w
ith





30
          f
e
et

from

the

the
A
p
p
e
lla
n
t

s ski
n
.)

a
          de
s
i
g
n on t
h
e
f
ront
w
i
t
h a





Dece
a
sed



w
hite

bac
kg
round









proba
b
ly

20
          to

25
y
ears









had
          an
o
bs
t
ru
c
ted

old
          
o
r
s
o
m
e
t
h
ing

li
k
e
t
h
at



black

j
e
ans





v
iew of
t
h
e
f
i
g
ht

a
r
ound

t
h
e
r
e












a
          f
i
t
t
ed b
a
se
b
a
l
l

c
a
p,
          d
a
rk

in





the
r
e was

a

lot

of



m
ed
i
um

build

co
l
o
u
r,
wi
th
s
o
m
e shiny

a
r
e
as



peop
l
e on

top
o
f t
h
e



on
          i
t
.

U
na
b
le

to
          say

w
h
e
t
h
er

i
t



fi
g
ht


5

10

to
5
11

had
          a

lo
g
o on
i
t

(
in
h
is
o
ri
g
i
nal







des
c
ri
p
ti
o
n, he

t
o
ld
t
he p
o
l
i
ce





unsu
r
e whe
t
her



un
k
no
w
n
          if he

had
h
a
i
r

th
a
t

t
h
e h
a
t

w
as

s
i
l
v
er

in

c
o
lou
r
)



C
a
m
bronne

on
          his

hea
d
.





in
t
e
r
v
ened.

dark

sun
g
la
s
s
es.



B
ran
d
an S
m
ith



5
          or 6

fe
e
t

away

w
hen
t
h
e
m
an
g
rabbed
t
he nec
k
lace




m
a
y
be one or t
w
o peo
p
le

t
r
ied

to
g
et

b
y

          du
r
ing

t
h
e scu
f
f
l
e



saw t
h
e who
l
e



B
lack

m
a
l
e



sho
r
t
e
r
          t
h
an
t
he d
e
ce
a
sed



s
m
a
l
l
e
r t
h
an
m
e,

m
uscular

ra
t
her

th
a
n
          s
k
inny



told

911 o
p
e
r
a
t
o
r

h
a
ir

in
          bra
i
d
s
.



a
g
ed ni
n
e
t
e
en,

in
t
he



We
a
ring

a
b
lack

hoo
d
ie
(
he

told

the

911
          o
p
e
r
a
t
o
r t
h
e
          h
o
odie
w
as b
l
ack

and wh
i
t
e
)



black

jeans

and
b
lack

s
h
oes



black

ba
s
eb
a
ll

cap



saw a
s
econd
m
an
          w
i
th
t
h
e
g
u
n
m
an
w
ho
w
as
w
ea
r
ing

a blue
h
ood
i
e



in
t
e
r
a
c
t
ion

t
w
en
t
ie
s
, I

think

t
w
en
t
ie
s






th
r
ou
g
ho
u
t

t
h
e



scu
f
f
l
e
          saw
n
o one



in
t
e
r
v
ene





did n
o
t

s
e
e



C
a
m
bronne



in
t
e
r
v
ene





did n
o
t

s
e
e a
k
n
i
fe



or
s
tab
b
ing

m
otion





a
g
reed
wi
th



su
gg
estion
t
hat




y
ou can

t

say

f
o
r



su
r
e w
h
e
t
h
er



so
m
ebody

on the



oth
e
r
s
ide

[of

the



scu
f
f
l
e]

s
o
m
ehow



g
ot

in
v
ol
v
ed
i
n

the



scu
f
f
l
e,
          so
m
ebody



e
l
s
e
,

is

t
h
at

f
a
ir
?






Wit
n
ess

V
antage

P
o
int

D
esc
r
ip
t
ion
o
f the

G
u
n
man

D
esc
r
ip
t
ion
o
f the
G
u
n
m
a
n
s

C
lot
h
ing



R
ashad
Le
w
is



6
          fe
e
t

away

w
hen



D
a
r
k

s
k
in,
          da
r
k



B
l
ack

loo
s
e
-
fit
t
ing

sho
r
t
-





the
d
ece
a
sed
wa
s
i
n

co
m
plex
i
on

s
l
ee
v
ed

t
-
sh
i
rt

th
a
t

w
e
n
t

o
v
er





a
          hea
d
lock



the
          w
a
i
s
t

of

his

pa
n
t
s
,
n
o









fa
c
i
a
l

h
a
ir,

a sh
o
rt

desi
g
n on

the

t
-
sh
i
rt







12
          to 15

f
e
et

away

t
r
i
m
m
ed bea
r
d a
n
d







w
hen
          he
s
aw

m
ous
t
ache



dark

blue

j
e
ans





C
a
m
bronne









in
t
e
r
v
ene



5

7

to
5
8,

sho
r
t
e
r or



Sun
g
las
s
es





sa
m
e hei
g
ht

as

the

de
c
ea
s
e
d







so
m
e peop
l
e





a
          ban
d
ana
wi
th

a de
s
i
g
n



w
e
r
e
p
roba
b
ly



m
uscular

b
u
i
ld

a
r
ound

h
i
s neck



c
l
o
s
e
          en
o
u
g
h to







touch

e
i
th
e
r
[
the



black

h
a
ir
w
ith
b
r
a
ids



a
          bl
a
ck

hat

wi
th

a
g
old d
e
s
i
g
n



dece
a
se
d
]
          or
C
h
r
i
s

m
id
w
ay

do
w
n his neck

in

a
l
l

o
v
er

i
t

(
in
h
is
o
ri
g
in
a
l



[
C
a
m
bronne]

o
r

the

len
g
th

des
c
ri
p
ti
o
n, he

t
o
ld
t
he p
o
l
i
ce
i
t



fe
l
low

t
hat
[
the



w
as
          a
b
lack

f
it
ted
c
ap,
b
la
c
k

on



dece
a
se
d
]
w
as



g
ril
l
s on
h
is
b
o
t
tom

teet
h

blac
k
)



w
res
t
l
i
ng

w
ith,



r
i
g
ht?




